ACCEPTED
                                                                         03-15-00422-CV
                                                                                 6850555
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                     9/9/2015 3:18:35 PM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK
                  No. 03-15-00422-CV

                                                      RECEIVED IN
                                                 3rd COURT OF APPEALS
                         IN THE                      AUSTIN, TEXAS
                                                 9/9/2015 3:18:35 PM
              THIRD COURT OF APPEALS               JEFFREY D. KYLE
                                                         Clerk
                  AT AUSTIN, TEXAS


                    Shakeel Mustafa,
                       Appellant                        September 10, 2015

                            v.

                       Felix Rippy,
                        Appellee


       Appealed from Cause No. 15-0708-CC4 in the
County Court at Law Number Four, Williamson County, Texas


             Appellant’s Motion for Rehearing


      APPELLANT REQUESTS ORAL ARGUMENT

                                            Christopher D. Osborn
                                            State Bar No. 24037221
                                            Osborn Law Firm, P.C.
                                            1019 Cecelia St.
                                            Taylor, Texas 76574
                                            512-275-6593
                                            512-309-5317 fax
                                            chris@osbornpc.com

                                            Attorney for Appellant
                              TABLE OF CONTENTS

TABLE OF CONTENTS               .     .       .    .     .     .       .   .      2
INDEX OF AUTHORITIES            .     .       .    .     .     .       .   .      2
ISSUES PRESENTED FOR REVIEW                   .    .     .     .       .   .      4
STATEMENT OF FACTS              .     .       .    .     .     .       .   .      4
ARGUMENT           .     .      .     .       .    .     .     .       .   .      6
Issue One. This court has jurisdiction to consider the interlocutory
appeal of Appellant related to the denial of his motion to compel
arbitration pursuant to the AAA Consumer Arbitration Rules.

PRAYER      .      .     .      .     .       .    .     .     .       .   .      10
CERTIFICATE OF SERVICE .              .       .    .     .     .       .   .      11
APPENDIX           .     .      .     .       .    .     .     .       .   .      12



                             INDEX OF AUTHORITIES


Federal Code:

9 U.S.C. § 16      .     .      .     .       .    .     .     .       .   3, 4

Texas Statutes:

TEX. CIV. PRAC. & REM. CODE § 51.016 .             .     .     .       .   3, 4

TEX. CIV. PRAC. & REM. CODE § 154.027              .     .     .       .   4

Texas Case Law:

CMH Homes v. Perez, 340 S.W.3d 448 (2011)          .     .     .       .   4

Little v. Tex. Dep't of Crim. Justice, 148 S.W.3d 374 (Tex.2004)       .   4



                                          2
                     ISSUES PRESENTED FOR REVIEW
      Issue One. This court has jurisdiction to consider the interlocutory appeal of

Appellant related to his motion to compel arbitration pursuant to the AAA Consumer

Arbitration Rules.

                            STATEMENT OF FACTS
      Rippy filed a collection lawsuit against Mustafa, a former client of Rippy.

Rippy’s original petition requested Mustafa be jailed for 180 days, fined up to $500,

and confined in the county jail until Mustafa paid the alleged debt. Each party

submitted motions to compel arbitration, with the difference being that Mustafa

requested the AAA Consumer Arbitration Rules be applied. The Honorable John

McMaster granted Rippy’s motion to compel arbitration and denied Mustafa’s

motion. Mustafa’s subsequent motion to stay the case pending arbitration was

granted, and the Honorable Gary Harger was appointed arbitrator with authority to

decide all questions of law and fact.

                      ARGUMENTS AND AUTHORITIES
      Section 51.016 of the Texas Civil Practice and Remedies Code provides that

a party may appeal a judgment or interlocutory order "under the same circumstances

that an appeal from a federal district court's order or decision would be permitted by

9 U.S.C. Section 16." TEX. CIV. PRAC. & REM. CODE § 51.016. Section 16 of

the FAA provides that “(a) An appeal may be taken from (1) an order (A) refusing a


                                          3
stay of any action under section 3 of this title, (B) denying a petition under section 4

of this title to order arbitration to proceed, (C) denying an application under section

206 of this title to compel arbitration . . . .” 9 U.S.C. § 16.

       Civil Practice and Remedies Code section 51.016 expressly adopts federal

law. Thus, an interlocutory appeal is permitted only if it would be permitted under

the same circumstances in federal court under section 16. CMH Homes v. Perez, 340
S.W.3d 448-9 (2011) (citing Little v. Tex. Dep't of Crim. Justice, 148 S.W.3d 374,

381-82 (Tex.2004) (examining federal law when interpreting state statute that

incorporated federal statute)).

       In this case, Appellant is not contesting the existence of an arbitral agreement.

To the contrary, Appellant is appealing the denial of his motion to compel mediation

then arbitration pursuant to the agreement and AAA Consumer Arbitration Rules.

The agreement between the parties provides “THE PARTIES AGREE TO

MEDIATE ALL SUCH DISPUTES PRIOR TO ARBITRATION.” (emphasis in

original). Appellant’s motion to the trial court requested mediation and arbitration

be initiated following the AAA Consumer Arbitration Rules, pursuant to the Federal

Arbitration Act (9 U.S.C. sec 1 et seq.) and/or pursuant to Texas Civil Practice &

Remedies Code section 154.027.

       The denial of Appellant’s motion to compel arbitration constitutes an order

from which an interlocutory appeal is authorized under the FAA. 9 U.S.C. § 16.



                                             4
Thus, Appellant requests this court reconsider its ruling that it does not have

jurisdiction to hear this interlocutory appeal. Therefore, Appellant requests the

opportunity to fully address this issue through argument to this Court.

                                       PRAYER

      For the reasons stated in this motion, Appellant asks the Court to grant this

motion for rehearing, withdraw its opinion, recognize it has jurisdiction, and allow

Appellant to fully brief this issue.

                                        Respectfully submitted,

                                        /s/ Chris Osborn              .
                                        Christopher Osborn
                                        State Bar No. 24037221

                                        Osborn Law Firm, P.C.
                                        1019 Cecelia St.
                                        Taylor, TX 76574
                                        512-275-6593
                                        512-309-5317
                                        chris@osbornpc.com

                                        Attorney for Appellant




                                          5
                      CERTIFICATE OF COMPLIANCE

      In accordance with the Texas Rules of Appellate Procedure 9.4, the

undersigned attorney of record certifies that this brief contains 14-point typeface for

the body of the document, 12-point typeface for footnotes in the brief, and contains

510 words as indicated by the word count software, excluding those words identified

as exempt from the word count under the rule and was prepared on Microsoft Word.

                                        /s/ Chris Osborn                .
                                        Christopher Osborn



                          CERTIFICATE OF SERVICE

I certify that a copy of Appellant’s Brief was served on Appellee, Felix Rippy, via

electronic mail before 5:00 p.m. this 9th day of September, 2015.



                                        /s/ Chris Osborn                .
                                        Christopher Osborn


                       CERTIFICATE OF CONFERENCE


I certify that I contacted Appellee, Felix Rippy, via electronic mail to

felixrippy@aol.com on September 9, 2015, and he is opposed to this motion.

                                        /s/ Chris Osborn                .
                                        Christopher Osborn



                                          6
                               APPENDIX
EXHIBIT 1 – APPELLANT’S MOTION TO COMPEL ARBITRATION
PURSUANT TO THE AAA CONSUMER ARBITRATION RULES
      (Exhibit 1 includes the arbitration agreement as an attachment)




                                 APPENDIX
                                          Cause No. 15-0708-CC4

 FELIX RIPPY,                                            §                            IN THE COUNTY COURT
 Plaintiff                                               §
                                                         §
 v.                                                      §                                 AT LAW NUMBER 4
                                                         §
 SHAKEEL MUSTAFA,                                        §
 Defendant                                               §                   WILLIAMSON COUNTY, TEXAS

               DEFENDANT’S OBJECTION TO PLAINTIFF’S ASSSIGNMENT, AND
     DEFENDANT’S MOTION TO COMPEL MEDIATION THEN ARBITRATION PURSUANT TO AAA
        CONSUMER ARBITRATION RULES AND IN THE ALTERNATIVE MOTION TO DISMISS

1.       Shakeel Mustafa, Defendant, asks the Court to refer the dispute between Rippy &

Taylor, P.C. and Shakeel Mustafa, Individually, to alternative dispute resolution (ADR) under

the authority of Texas Civil Practice & Remedies Code and pursuant to the Federal

Arbitration Act. Defendant alternatively requests that Plaintiff’s petition be dismissed for

failure to cure defects noted in Defendant’s Special Exceptions and due to the defective

purported assignment.

                                              INTRODUCTION

2.       Plaintiff, Felix Rippy, Individually, filed suit against Shakeel Mustafa. The attorney-

client agreement attached to Plaintiff’s Original Petition is between Rippy and Taylor, P.C.

and Mr. Mustafa. After Defendant filed special exceptions objecting to the case filed on behalf

of Felix Rippy, Individually, and after this Court’s order allowing Plaintiff to re-plead on June

12, 2015, the style of this case remains filed on behalf of Felix Rippy, Individually. Plaintiff

failed to cure the defects, instead alleging that all claims have been assigned to him,

individually.




         Defendant’s Motion to Compel Mediation and Arbitration Pursuant to AAA Consumer Arbitration Rules
                                                     Page 1
                           OBJECTION TO PURPORTED ASSIGNMENT

3.      Defendant objects to Plaintiff’s purported assignment of the underlying contract

from the professional corporation to himself, individually. The underlying contract, which

is attached hereto and incorporated herein as Exhibit “1” provides in paragraph five that “[a]

referral to an attorney outside the firm may require a separate contract with that attorney

and will not be done without Client’s consent.” (emphasis added).                       Thus, the purported

assignment here is improper because the agreement specifies that if it is to be sent “outside

the firm [Rippy & Taylor, P.C.],” it requires “the Client’s consent.”

4.      Assignments should be permitted or prohibited based on the likely effect on society,

and in particular, on the legal system. Employing a public policy analysis, the majority of

courts in this country have concluded that at least some claims arising out of the attorney-

client relationship are not assignable. Vinson & Elkins v. Moran, 946 S.W.2d 381 (Tex.App.

Houston [14th Dist.] 1997) (analyzing malpractice claims).

       PLAINTIFF’S REQUEST FOR CONTEMPT FINDINGS SHOULD BE DISMISSED

5.      Plaintiff mistakenly claims that the final decree of divorce between Mr. Mustafa and

his ex-wife constitutes a secured judgment in the amount of $17,500 against Mr. Mustafa,

individually. However, due process requires this issue to be adjudicated before it should be

treated as a violation of any court order. The phrase relied on by Plaintiff is found in the

underlying divorce decree requiring each litigant pay their own attorney’s fees, but this does

not equal language that supports a finding of contempt. The Texas Supreme Court analyzed

this issue in Ex parte Chambers, 898 S.W.2d 257, 259 (Tex.1995): “A court order is

insufficient to support a judgment of contempt only if its interpretation requires inferences

or conclusions about which reasonable persons might differ.” MacCallum, 807 S.W.2d at 730.


        Defendant’s Motion to Compel Mediation and Arbitration Pursuant to AAA Consumer Arbitration Rules
                                                    Page 2
The existence of reasonable alternative constructions of a court order will prevent

enforcement of the order. See, e.g., Ex parte Crawford, 684 S.W.2d 124 (Tex.App.Houston

[14th Dist.] 1984, orig. proceeding) (holding an obligor in contempt who knew with certainty

he was to pay one of two amounts of child support but ignored the order altogether). Here,

there was no order to pay a specific amount. In fact, Defendant will testify that no invoice

was ever received by him and that this suit is in retaliation for filing a grievance with the

State Bar of Texas.

     PLAINTIFF’S CLAIMS SHOULD BE DISMISSED FOR FAILURE TO CURE DEFECT OF PARTIES

6.       Plaintiff has not cured the defects noted in Plaintiff’s special exceptions and there

remains a defect in the parties. Plaintiff’s claim should be dismissed in its entirety without

prejudice.

     MOTION TO COMPEL MEDIATION THEN ARBITRATION WITH AAA CONSUMER
                           ARBITRATION RULES

7.       In the event the Court does not dismiss this suit, Defendant requests that the Court

order that Plaintiff follow the terms of the agreement requiring mediation. Defendant

requests that the Court order mediation pursuant to the agreement that provides “THE

PARTIES AGREE TO MEDIATE ALL SUCH DISPUTES PRIOR TO ARBITRATION.” (emphasis

in original).   Defendant requests the Court order mediation pursuant to Texas Civil

Practice & Remedies Code section 154.023.

8.       If mediation does not resolve the dispute, Plaintiff asks this Court to order binding

arbitration between Rippy and Taylor, P.C. and Defendant, following the AAA Consumer

Arbitration Rules, pursuant to the Federal Arbitration Act (9 U.S.C. sec 1 et seq.) and/or

pursuant to Texas Civil Practice & Remedies Code section 154.027.



        Defendant’s Motion to Compel Mediation and Arbitration Pursuant to AAA Consumer Arbitration Rules
                                                    Page 3
9.       This case is appropriate for referral to ADR because there is a binding arbitration

agreement between Defendant and Rippy and Taylor, P.C.

                                ADDITIONAL SPECIAL EXCEPTIONS

10.      Defendant specially excepts to Plaintiff’s claim that “Felix Rippy … has individual

claims against Shakeel Mustafa, as well” in that there is not specificity as to the basis of these

purported claims that Plaintiff contends exist in addition to the contractual claims of Rippy

and Taylor, P.C. If there are indeed other facts or causes of action that will be asserted, the

question of whether those claims are arbitrable will require a separate inquiry because there

is no arbitration agreement between Felix Rippy, Individually, and Defendant.

                                               CONCLUSION

         For these reasons, Defendant asks the Court to dismiss this suit or render judgment

that plaintiff take nothing, assess costs and fees against plaintiff, and award all other relief to

which defendant is entitled. Defendant asks the Court to strike the defective portions of

Plaintiff’s pleading. Alternatively, Defendant asks this Court to compel mediation followed

by binding arbitration, if necessary, between Rippy and Taylor, P.C. and Defendant, following

the AAA Consumer Arbitration Rules.

                                                             RESPECTFULLY SUBMITTED,

                                                             OSBORN LAW FIRM, P.C.

                                                             By: /s Chris Osborn                            .
                                                             Christopher D. Osborn
                                                             State Bar No. 24037221
                                                             1019 Cecelia Street
                                                             Taylor, Texas 76574
                                                             512-275-6593
                                                             512-309-5317 fax
                                                             chris@osbornpc.com



        Defendant’s Motion to Compel Mediation and Arbitration Pursuant to AAA Consumer Arbitration Rules
                                                    Page 4
                                      CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the above and foregoing document has been served
on each attorney of record or party in accordance with the Texas Rule of Civil Procedure 21a
on this 19th day of June 2015.


                                                             /s/Chris Osborn                        .
                                                             Christopher D. Osborn

 Felix Rippy                                           ❒ hand-delivery
 3000 Joe DiMaggio, Ste. 3
 Round Rock, TX 78665                                  x❒ telecopy
 512-310-9500
 512-310-2580 fax                                      ❒ first class mail

                                                       ❒ certified mail, return receipt requested




        Defendant’s Motion to Compel Mediation and Arbitration Pursuant to AAA Consumer Arbitration Rules
                                                    Page 5
                                ATTORNEY/CLIENT ENGAGEMENT AGREEMENT
                                                            (Hourly Basis)




         2. Client,       in   consideration of services to be re nd e red by Attorn_>;Y to                      Client, retains Attorney to
represent him/her as attorney in connection with                   �v� s bP,,f-c  (-e.. r M ( , J4v-v1'c , .., I/·()�� ( - R: /
                                                                                          1'1..-1                                 •




                                                                                                      / c..�"" ...kd
 � V\.?I.I '1 ' 1iier - c �(l.� of�y I�
It is understood and a gre ed by the parties that Attorney's re prese n tation ends upon the ent y       a final order �4'-1 �
                                                                                                             . )Dd-w.-,'4
disposing of the Client's case and does 11ot i n clud e the filing of any post -t ri al motions 01· appe
                              i;J 7�0 - soo + 2ro """- 11tY-rea.o
                                                                                                                           � i...q��
                                                                                                        r�1-1dicMs-L\..-                           �rj'
         3. If, in the future, Client desi1·es Attorney to represent Clienr in any other matter, that will be the
subject of additional discussions nnd an nclditionnl engagement ngreement. Attorney's fee will include only
services in connection with the matter listed in Paragraph                    2 above.

Client and Attorney agr·ee:


4.       A ttorn ey will devote his professio118I abilities to the matter, stri v e to keep Client informed of
significant developments in t his case and be reasonably available to answer inquiries. Client agrees to fully
coope rate with Attorney, including but not limited to k eepi n g Attorney advised of all developments relate d
to this m a tter, informing Attorney prnrnptly of any                c ha n g e   in Client's       a dd res s   or telephone number, and
promptly responding to Artorney·s inquir ies . Where applicable, ne ith er Attorney nor                                Client will settl e   the
case without the othe r's written a p p roval .


5.       Client empowers            Attorney to take all ste ps in said matter d eemed by A ttorney to be advisable.                    Client
understands and agrees t ha t Attorney wi 11, to the extent Attorney believes it to be reasonable, c oo pe rate with
any opposing attorney concerning set t i n gs for trial or hearing, sched uling d epositions or meet ings , and
w het h er to request or a gree to continuances or d elay s . The undersigned attorney may deem it advisable to
refer Client's case to an other attorney with in the firm of Rippy & Taylor, PC, or to an a ttorn ey outside the
firm. A referral to an attorney outside t he firm may require a separate contract with that attorney and will
not be done without Client's co11se11t.


6.       C lient agrees t o compensate Attorney for his services at th                       te of$         SOO             per hour for the
time which is devoted to Client's case wit h            a   m i n i mum fee of$          3sc:io ci.e"A           which sha 11 be considered
earned at the t i me Attorney commences work                 011   Cl ie nt ' s case.       here applicable, this minimum fee is
inten ded to   c o m pen s a t e   Attorney for the preparation and fi ling          of initial pl ead in gs , for all o ca tin g     the time
and resources of       Attorney      and the staff of the law firm to Client's case, for the n ature and complexity of
Client ' s case and the experience of the Attorney hand Ii rig the matter and to compensate Attorney                                   for the
potentiality that, by accepting this employment, Attorney may also be precluded from accepting other
employment. From t i me to time it may be n e c essary for other memb ers of the law firm to assist                                     in the
Client ' s matter, and Client agrees to c ompens at e Attorney for these services at the fol l o wi ng rates:




                                                                                                                               Page I of 3
                      Partner attorney:                    $300/hr


                      Legal assistant                      $ 75/hr

         Client agrees to pay to Attorney all costs and disbursements incurred in said matter.                       For th e
following expenses, and no others, Attorney will charge a per case flat fee of $25.00: (I) long distance
telephone ch arges; (2) in-office photocopy ex p e nses; (3) fir s t class postage (not certified or priority maiI);
and (4) facsimile c harg es All other expenses will be bi ll ed to Clie nt in the actual amount inc urre d
                                 .                                                                                    .




7.       Cl ien t will pay A tto rney the sum
Agre ement    .
                                                  of
                  A ttorney will not take any action
                                                       t Jeo�.e.
                                                                         as a retainer at the time of execution of this
                                                          til th retainer is received. The reta iner will be deposited
in Attorney's trust ac cou nt , anci Atto rney will clrnw ag ain st those funds to satisfy Attorney's monthly
statements, copies of which will be sent to Client for C lient s information. Upon d ep l e t ion of the retainer,
                                                                       '



the C lient agrees to d e posit an addi ti o nal retainer 111 an amoun t at le ast equal to the original re ta iner into
Attorney's trust ac co unt   .   I fan additional retainer fee is required Client agrees to pay the amount required
                                                                             ,



within ten    ( 10)   days of Attorney s request.
                                          '            Any funds remain i n g in the trust accou nt at the end of the
representation will be rerurned to Client at the time of the next billing period following termination of
representation. This retainer fee is not necessarily t he total cost for the services of the Attorney. The
total cost of legal services may exceed the r·etainer fee amount.


8.       C l i ent has the righ t to cancel this Agreement a11cl termi na te Attorney's representation at any        time by
written notice to Attorney. Clie11t understands that Attorney has the right to cancel this                  Agreement and
withdraw from representi ng CI ien t if any of Attorney's invoices are not paid by CIient with in 30 days of the
date that Attorney sends them to      CI ien t ; if Client fai Is to d eposit additional i-etainer fu nd s as r eq u i re d by
P aragra ph   7; if the Client d etermin es not to follow the Attorney s advice; fai Is to communicate with the
                                                                                 '



Attorn ey ; or if Attorney concludes for any other re10.    Cli ent and Attorney agree that this Agreement is the entire agreement between them regarding the
matters set forth herein and supercedes any prior oral or written discussions 01· agreements between them.
This Agreeme n t can only be amended by a subseciuent written document signed by both Client and Attorney.



                                 FAVORABLE OUTCOME NOT GUARANTEED

11.     Each case is different. Client understands that Attorney   has made no representation concerning the
successful termination of the claim or claims relating to L11e matter in controversy or the favorable outcome
of any legal   ac t ion   that is or may be filed.




DATED:




                                                     Rippy & Taylor, PC




      5YA !Z f EL­
cuENT




                                                                                                Page 3 of 3
                            OSBORN LAW FIRM, P.C.
                                         www.OsbornPC.com
                             1019 Cecelia Street, Taylor, Texas 76574
                                512-275-6593 | 512-309-5317 fax
_________________________________________________________________________________________________________
                                                                         Christopher D. Osborn, Esq.
                                                                                chris@osbornpc.com

VIA ELECTRONIC FILING

                                         September 8, 2015


Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711

       Re:     Notice of Appearance | Case No. 03-15-00422-CV | Mustafa v. Rippy

Dear Mr. Kyle:

This letter is notice of appearance that I have been retained to represent Appellant, Shakeel
Mustafa, related to this appeal.

                                                        Very truly yours,

                                                        /s/ Chris Osborn
                                                        Christopher D. Osborn